
	
		II
		Calendar No. 152
		111th CONGRESS
		1st Session
		S. 1572
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2009
			Mr. DeMint introduced
			 the following bill; which was read the first time
		
		
			August 5, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for a point of order against any legislation
		  that eliminates or reduces the ability of Americans to keep their health plan
		  or their choice of doctor or that decreases the number of Americans enrolled in
		  private health insurance, while increasing the number of Americans enrolled in
		  government-managed health care.
	
	
		1.Point
			 of order on legislation that eliminates or reduces the ability of americans to
			 keep their health plan or their choice of doctor
			(a)In
			 generalIn the Senate, it shall not be in order, to consider any
			 bill, joint resolution, amendment, motion, or conference report that—
				(1)eliminates or
			 reduces the ability of Americans to keep their health plan;
				(2)eliminates or
			 reduces the ability of Americans to keep their choice of doctor; or
				(3)decreases the
			 number of Americans enrolled in private health insurance, while increasing the
			 number of Americans enrolled in government-managed health care.
				(b)Suspension of
			 point of orderA point of order raised under subsection (a) shall
			 be suspended in the Senate upon certification by the Congressional Budget
			 Office that such bill, joint resolution, amendment, motion or conference report
			 does not—
				(1)eliminate or
			 reduce the ability of Americans to keep their health plan;
				(2)eliminate or
			 reduce the ability of Americans to keep their choice of doctor; or
				(3)decrease the
			 number of Americans enrolled in private health insurance, while increasing the
			 number of Americans enrolled in government-managed health care.
				(c)WaiverThis
			 section may be waived or suspended only by an affirmative vote of three-fifths
			 of the Members, duly chosen and sworn.
			(d)AppealsAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this section.
			
	
		August 5, 2009
		Read the second time and placed on the
		  calendar
	
